 

 

Case: 1:19-cv-04742 Document #: 1 Filed: 07/15/19 Page 1 of 6 PagelD #:1 H

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

UNITED STATES DISTRICT COURT

 

 

 

MAG. JUDGE Cox

 

FOR THE NORTHERN DISTRICT OF ILLINOIS
< 5 ) ) 4 |
Gre. Ko 0 ) yL 15 2018
) N
-BRUTO!

THOWE STRICT cOURT
Plaintiff(s), )
)

Vs. ) 49¢V4742
V 4} JUDGE ALONSO

)
)
)
)
)

Defendant(s).

COMPLAINT FOR VIOLATION OF CONSTITUTIONAL RIGHTS

This form complaint is designed to help you, as a pro se plaintiff, state your case in a clear
manner. Please read the directions and the numbered paragraphs carefully. Some paragraphs
may not apply to you. You may cross out paragraphs that do not apply to you. All references
to “plaintiff” and “defendant” are stated in the singular but will apply to more than one
plaintiff or defendant if that is the nature of the case.

1.

cE

This is a claim for violation of plaintiff’s civil rights as protected by the Constitution and
laws of the United States under 42 U.S.C. §§ 1983, 1985, and 1986.
The court has jurisdiction under 28 U.S.C. §§ 1343 and 1367.

Plaintiff's full name is Tema V2

If there are additional plaintiffs, fill in the above information as to the first-named plaintiff
and complete the information for each additional plaintiff on an extra sheet.

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
 

 

Case: 1:19-cv-04742 Document #: 1 Filed: 07/15/19 Page 2 of 6 PagelD #:1

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

 

 

 

 

 

4. Defendant, , 1s
(name, badge number if known)
OC an officer or official employed by ;
(department or agency of government)
or
C an individual not employed by a governmental entity.

If there are additional defendants, fill in the above information as to the first-named

defendant and complete the information for each additional defendant on an extra sheet.

5. The municipality, township or county under whose authority defendant officer or official
acted is . As to plaintiff's federal
constitutional claims, the municipality, township or county is a defendant only if
custom or policy allegations are made at paragraph 7 below.

6. On or about , at approximately Olam. p.m.

(month,day, year)
plaintiff was present in the municipality (or unincorporated area) of
, in the County of ;
State of Illinois, at ;

 

(identify location as precisely as possible)

when defendant violated plaintiff's civil rights as follows (Place X in each box that
applies):

arrested or seized plaintiff without probable cause to believe that plaintiff had
committed, was committing or was about to commit a crime;

searched plaintiff or his property without a warrant and without reasonable cause;
used excessive force upon plaintiff;

failed to intervene to protect plaintiff from violation of plaintiffs civil rights by
one or more other defendants;

failed to provide plaintiff with needed medical care;

conspired together to violate one or more of plaintiff's civil rights;

Other:

RAK BAAR

 

 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
Case: 1:19-cv-04742 Document #: 1 Filed: 07/15/19 Page 3 of 6 PagelD #:1

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 

Defendant officer or official acted pursuant to a custom or policy of defendant
municipality, county or township, which custom or policy is the following: (Leave blank

if no custom or policy is alleged):

 

 

 

 

Plaintiff was charged with one or more crimes, specifically:

 

 

 

 

 

(Place an X in the box that applies. If none applies, you may describe the criminal
proceedings under “Other”) The criminal proceedings

OO are still pending.
O were terminated in favor of plaintiff in a manner indicating plaintiff was innocent.'
QO Plaintiff was found guilty of one or more charges because defendant deprived me of a

fair trial as follows

 

 

O) Other:

 

 

‘Examples of termination in favor of the plaintiff in a manner indicating plaintiff was innocent

may include a judgment of not guilty, reversal of a conviction on direct appeal, expungement of the
conviction, a voluntary dismissal (SOL) by the prosecutor, or a nolle prosequi order.

3

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
 

 

Case: 1:19-cv-04742 Document #: 1 Filed: 07/15/19 Page 4 of 6 PagelD #:1

10. Plaintiff further alleges as follows : Describe what happened that you believe

supports your claims. To the extent Posstiy; be spec ific as 10 your own actions and
cl achons oy each defendant. ) the ‘

 
       
   
    
  

a 4 © 4 i

 

 

 

 

 

 

 

 

 

 

 

 

oe Cn! th. 2 bth.
?

 

w "| i a
ACS FAL opel

 

 

 

 

 

 

 
 
  

   

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

   

&
. VEIT eX © pe gh! “PRE Ae, & LCN Sy rena LATS LAGS LIC Ban Athy)
ai KEN x grade CAs Dy Ay i i a =
11. Defendant acted knowingly, intentionally, willfully and maliciously.
12. As a result of defendant's conduct. plaintiff was injured as follows:
Fticg £
T Ae
x ah
Sy ct, OIE bog,
t aah oop Oh
13

Plaintiffra asks that the “ase ‘he tried by a jury, WYes f

[

If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
Case: 1:19-cv-04742 Dokypent #1 eatomsndPase pare rade Mk oe

R Vestine trabacte te enforce Feturn} ot Lest VF i Gs
Tirthentince 6b Mr Leaner? Veal § K.y restere my Carkige
and aQNence Pocema Ker 5; Coop / Corp Na retsrned, Compensecte
for KRetirenenrt Gs Dy sabi It Encrease, CEH ahts
AWb Clear al | debt Crs PCIAAs— An Lin a Hasty; je

ENV ponrnentt Phol&insc HVS hostage by WAfast of a evrces (oop lanite
oe my Solar Plexus. | oe De
Fweel SAC corp, SAG ty, STA the Tastice Det
LR om Tarn pa, E | @ lone with thes € ind viduals Fes 5 Hi bb vorays
Fo regpens this case Larth a Sewse of ure eney as well Gy

Act aN all at\ers “J sepa Tsrner ant Ve ones ID « Kew Tt

| eases,
hive beens G ppoincted by the Court Gs of AOIY TF these
- ng) . Jnistanstly pnstegert “geet charact CA mental Fort it,
in Widhael s Fa; to repen” rovide. compel Out well-versed

Members ot Bey A3saci Aron by way ot the Justice Dept xd Af GH.
“ep y v Pp

Le

 

 
 

Case: 1:19-cv-04742 Document #: 1 Filed: 07/15/19 Page 6 of 6 PagelD #:1

, 4 [If you need additional space for ANY section, please attach an additional sheet and reference that section.]

14, Plaintiff also claims violation of rights that may be protected by the laws of Illinois, such

x

pes

(as false arrest, assault, battery, false imprisonment, malicious prosecution, mney,

and/or any other claim that may be supported by the allegations of this complaint.

WHEREF ORE, plaintiff asks for the following relief:

(*) Damages to compensate for all bodily harm, emotional harm, pain and suffering,
loss of income, loss of enjoyment of life, property damage and any other injuries
inflicted by defendant;

(Gs) O) (Place X in box if you are seeking punitive damages.) Punitive damages
a against the individual defendant; and
(> Such injunctive, declaratory, or other relief as may be appropriate, including
attorney’s fees and reasonable expenses as authorized by 42 USC. § 1988.
Plaintiff's signature: (ar. Wis Vr, Z

Plaintiff's name (print clearly or type):

 

Plaintiff's mailing address:

 

City State ZIP

 

Plaintiffs telephone number: ( )

 

Plaintiffs email address (if you prefer to be contacted by email):

 

15. Plaintiff has previously filed a case in this district. WA CO No

 

If yes, please list the cases below.

Any additional plaintiffs must sign the complaint and provide the same information as the first
plaintiff. An additional signature page may be added.

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
